 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8

 9
10

11

12

13                               IN THE UNITED STATES DISTRICT COURT

14                                  EASTERN DISTRICT OF CALIFORNIA

15
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00233-NONE-SKO
16
                                  Plaintiff,             STIPULATION TO CONTINUE STATUS
17                                                       CONFERENCE; ORDER
                            v.
18                                                       DATE: March 13, 2020
     IVAN ISHO,                                          TIME: 8:30 a.m.
19                                                       COURT: Hon. Dale A. Drozd
                                  Defendant.
20
21
                                                  STIPULATION
22
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
23
     through defendant’s counsel of record, hereby stipulate as follows:
24
            1.      By previous order, this matter was set for status on March 13, 2020.
25
            2.      By this stipulation, the parties now move to continue the status conference until May 18,
26
     2020, and to exclude time between March 13, 2020, and May 18, 2020, under Local Code T4.
27
            3.      The parties agree and stipulate, and request that the Court find the following:
28
                    a)     By stipulation, the parties previously vacated the trial date in this matter in order

      STIPULATION TO CONTINUE STATUS CONFERENCE           1
30
 1          to place the defendant in a suitable facility to receive a psychiatric or psychological examination

 2          to determine his mental competency to stand trial.

 3                 b)      The defendant has been assigned to, and is presently en route to a suitable facility,

 4          but the requested mental competency examination will not occur before the previously-set March

 5          13, 2020 status conference.

 6                 c)      The parties therefore request a continuance of the status conference to allow time

 7          for the ordered examination of the defendant to take place and the resultant report to be prepared

 8          and provided to the parties.

 9                 d)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of March 13, 2020 to May 18, 2020,

14          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15          because it results from a continuance granted by the Court request on the basis of the Court’s

16          finding that the ends of justice served by taking such action outweigh the best interest of the

17          public and the defendant in a speedy trial.

18                 f)      Exclusion of time is also appropriate pursuant to 18 U.S.C. § 3161(h)(1)(A), for

19          “delay resulting from any proceeding, including any examinations, to determine the mental

20          competency . . . of the defendant.”

21          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24

25

26
27          IT IS SO STIPULATED.

28

      STIPULATION TO CONTINUE STATUS CONFERENCE           2
30
 1
      Dated: February 27, 2020                          MCGREGOR W. SCOTT
 2                                                      United States Attorney
 3
                                                        /s/ LAURA D. WITHERS
 4                                                      LAURA D. WITHERS
                                                        Assistant United States Attorney
 5

 6
      Dated: February 27, 2020                          /s/ JOHN MEYER
 7                                                      JOHN MEYER
 8                                                      Counsel for Defendant
                                                        IVAN ISHO
 9
10

11
                                                  ORDER
12

13 IT IS SO ORDERED.

14
     Dated:   February 27, 2020                              /s/   Sheila K. Oberto        .
15                                                UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE     3
30
